Petitioner entered in its books $6,500,000, representing the aEeged value of property transferred to it by its affiEate; the actual cost of the property was $2,271,667.70 when the affiEate purchased from a stranger, and there was no proof of a different value. The PubEc Service Commission required petitioner to enter on its books the actual value of the property $2,271,667.70. Determination unanimously confirmed, with fifty doEars costs and disbursements. Present — HiE, P. J., McNamee, Crapser, BEss and Heffernan, JJ.